                     Case 6:20-cv-00458-ADA Document 18 Filed 09/03/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Western District
                                             __________  District of
                                                                  of __________
                                                                     Texas


               WSOU INVESTMENTS, LLC                           )
                             Plaintiff                         )
                                v.                             )      Case No.     6:20-CV-458-ADA
              MICROSOFT CORPORATION                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MICROSOFT CORPORATION                                                                                        .


Date:          09/03/2020                                                               /s/ John W. McBride
                                                                                         Attorney’s signature


                                                                                   John W. McBride, IL 6294453
                                                                                     Printed name and bar number
                                                                                         Sidley Austin LLP
                                                                                           1 S Dearborn
                                                                                         Chicago, IL, 60603

                                                                                               Address

                                                                                      jwmcbride@sidley.com
                                                                                            E-mail address

                                                                                          (312) 853-7000
                                                                                          Telephone number

                                                                                          (312) 853-7036
                                                                                             FAX number
       Case 6:20-cv-00458-ADA Document 18 Filed 09/03/20 Page 2 of 2




                    CERTIFICATE OF SERVICE

     I hereby certify that on the 3rd day of September, 2020, I

electronically filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send notification of such filing to all

counsel of record who are registered to receive electronic notices.


                                  /s/ John W. McBride
                                  JOHN W. MCBRIDE
